Citation Nr: 1226052	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  11-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to September 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions in July 2008, September 2008 and November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO).

In an earlier April 1970 rating decision, the RO had initially considered and denied this claim for service connection for hypertension.  That decision had become final and binding after one year when it was not appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).  Consequently, when the Veteran filed his claim in June 2007, the RO properly treated it as, in actuality, a petition to reopen his claim - which requires new and material evidence since that earlier final and binding decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in the July 2008 decision since issued on the basis that there was not this required new and material evidence in support of this claim.  Subsequently, however, the RO received the Veteran's service treatment records (STRs) and resultantly issued the additional rating decision in September 2008, wherein the RO reopened the claim based on the submission of the STRs as new and material evidence, but nonetheless denied the claim on its underlying merits.  According to 38 C.F.R. § 3.156(c), if, as here, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section that, otherwise, would require new and material evidence to reopen the claim.  Such records include, but are not limited to, STRs.

In July 2009, so less than one year following that September 2008 decision, the Veteran filed another petition to reopen this claim for hypertension.  In September 2009, in response, the RO sent him a letter explaining that the prior rating decision had not yet become final, and that his new claim would be considered "as a request for reconsideration of the hypertensive vascular disease."  

In November 2009 decision since issued, the RO denied this claim again because it found that the Veteran had not submitted new and material evidence.  There was no such requirement, however, according to 38 C.F.R. § 3.156(c), so no need to reopen the claim before readjudicating it on its underlying merits.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (Unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR) [which is now, instead, the Joint Services Records Research Center (JSRRC)] constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

Rather than immediately readjudicating this claim on its underlying merits, however, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran claims that his hypertension was incurred in service or initially manifested to the required compensable degree of at least 10-percent disabling during the first year after his service to alternatively warrant presuming it was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  According to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2011), hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Further, according to DC 7101, the minimum compensable rating of 10 percent for hypertension requires diastolic blood pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.
In a statement dated in June 2007, the Veteran claimed that he was diagnosed with hypertension prior to his discharge from service and again shortly after discharge by the local VA Medical Center (VAMC) in Manchester.  He was properly notified when a search of the records at this VAMC from this time period in question turned up no results.  38 C.F.R. § 3.159(c)(2), (e)(1).

Three new sets of records were submitted in conjunction with this current claim, however.  The first are his STRs (previously only his separation examination from service was of record), which provide four readings of his blood pressure during service, in April 1966, November 1966, April 1968, and September 1969.  The second are records of the Conway Community-Based Outpatient Clinic (CBOC) dated from October 2005 to July 2007, which list his medications for controlling his high blood pressure and provide additional detail about the current state of his condition.  The third are the records from the VAMC in White River Junction, Vermont, which include a problem history indicating he has had hypertension since 1969, so dating back to his service.  These records also provide some detail about the state of his current claim for hypertension, unproven at the time his claim initially was considered and denied in April 1970.  A current diagnosis is now established that purportedly has been valid and ongoing for many years, so, at the very least, these additional records show that a VA compensation examination and opinion regarding the etiology of his hypertension are warranted.  VA's duty to assist under the Veterans Claims Assistance Act (VCAA) includes providing an examination for a medical nexus opinion when necessary to fairly decide a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

The Veteran has not had a VA compensation examination since his original claim in 1969, so must be provided one on remand.
In the conducting of this evaluation the examiner will be asked to consider the entire claims file in determining when the Veteran's hypertension incepted.  His STRs do not show a diagnosis of hypertension, and his exit examination was normal.  According to his STRs, he had four blood pressure measurements in service, in April 1966 (when it was 122/74), November 1966 (124/88), April 1968 (134/74), and September 1969 (130/80).

The current examiner must also consider, however, the report of the initial VA compensation examination after service in November 1969.  On the examination report, that examiner stated the Veteran had hypertension four months prior (so during his service), but that it was "not as bad as it was" and that he was not on medication as it may have been "just nervousness."  The examiner also referenced a prior blood pressure test reading of 164/86 and noted the Veteran felt jittery and reported a racing heart and stomach twitches.  But on the examiner's own blood pressure tests, he reported scores of 134/70 (sitting), 120/60 (recumbent), 130/70 (standing), 130/66 (sitting after exercise), and 120/60 (two minutes after exercise).  On the basis of these findings, the examiner noted a "history of" hypertension but ultimately found that the Veteran did not have any then current hypertension.

The present examiner therefore needs to comment on the hypertension that has been diagnosed during the many years since, especially with the reported history relating this hypertension back to the Veteran's service.

The AMC/RO also needs to obtain any additional VA treatment records from the Conway CBOC since July 2007 and from the VAMC in White River Junction since May 2007.  38 U.S.C.A. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of these additional records because they are generated within VA's healthcare system and, therefore, deemed to be in VA's possession, even if not physically in the file).


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Request all relevant evaluation or treatment records concerning the Veteran's hypertension dated since June 2007 at the Conway CBOC and since May 2007 at the White River Junction VAMC.  Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current hypertension was incurred in, caused by, or is related to his active military service from May 1968 to September 1969.  Additionally, the examiner should state the likelihood (very likely, as likely as not, or unlikely) this current hypertension alternatively manifested to the required compensable degree of at least 10-percent disabling within the 
one-year presumptive period following the conclusion of the Veteran's service - meaning by September 1970.  All diagnostic testing and evaluation needed to make these determinations should be performed and all clinical findings reported in detail.

As well, it is absolutely imperative that the examiner reviews the claims file, including a complete copy of this remand, for the pertinent medical and other history.

Specifically, the examiner should consider all of the Veteran's blood pressure readings during and immediately after service and determine whether they represent a pattern compatible with hypertension having incepted during his service or within the one-year presumptive period after his discharge.

If, after consideration of all pertinent facts, additional testing results, or procurable data, the examiner cannot provide this requested opinion without resorting to mere speculation, then this must be expressly indicated but, more importantly, the examiner must explain why this requested opinion is not possible or feasible.  Merely saying he/she cannot comment will not suffice.

The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this claim for service connection for hypertension in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


